          Case 3:17-cv-02172-AWT Document 53 Filed 02/05/19 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

                                :
SAFE IRA PARTNERS, LLC, TRUSTEE :                CASE NO. 3:17-cv-02172-AWT
OF THE MILES STANDISH TRUST     :
AND THE MILES STANDISH TRUST, :
           Plaintiffs,          :
     v.                         :                JURY TRIAL DEMANDED
                                :
JOHN E. DOYLE AND DOYLE REAL :
ESTATE ADVISORS, LLC,           :
           Defendants.          :                FEBRUARY 5, 2019
                                :

                    FIRST AMENDED COMPLAINT – CORRECTED

         1.   Plaintiff The Miles Standish Trust (the “Trust”) is formed and administered

in accordance with Chapter 802c of the Connecticut Statutes.

         2.   Plaintiff Safe IRA Partners LLC (the “Trustee”) is the sole Trustee of the

Trust.

         3.   Defendant Doyle Real Estate Advisors LLC (“DREA”) is a foreign limited

liability company with its principal place of business and business address in Philadelphia,

Pennsylvania. DREA is registered to do business and is doing business in Connecticut,

by providing real estate appraisal services.

         4.   Defendant John E. Doyle (“Doyle”) is a licensed real estate appraiser

residing in New Jersey who provided real estate appraisal services, who, at all times

relevant to this Amended Complaint, was certified by the Connecticut Department of

Consumer Protection as a Certified Real Estate Appraiser, License Number

RCG.0000974, and operated with and through Defendant DREA.

         5.   In late 2015, Plaintiffs were deciding whether a mortgage on real property

(the “Property”) owned by Municipal Enterprises, Inc. would be adequate collateral to
        Case 3:17-cv-02172-AWT Document 53 Filed 02/05/19 Page 2 of 8




secure a loan Plaintiffs were considering making to a third-party borrower doing business

in Connecticut in connection with the third party borrower’s opening a restaurant at

Mohegan Sun in Uncasville, Connecticut.

       6.     In connection with the potential loan, Anne Brensley of BFT-Advisors served

as the third-party borrower’s agent. Ms. Brensley did not serve as the Trustee’s agent.

       7.     The Property that was to serve as collateral for Plaintiff’s loan to the third-

party borrower consists of approximately 60 acres located at Middletown Road,

Colchester, Connecticut.

       8.     In or about November 2015, the Trustee engaged Defendants’ services to

review an appraisal of the Property that had been prepared by Mark Bates of Integra

Realty Resources, dated November 3, 2014 with an effective date of October 24, 2014

(the “2014 Appraisal”), so that Defendants could provide their critique of the conclusions

found in the 2014 Appraisal.

       9.     The 2014 Appraisal was prepared for CertusBank, a lending institution.

       10.    Ms. Brensley had communications with Defendants about the review

appraisal, but again, she never acted on behalf of the Trustee.

       11.    Neither DREA nor Doyle provided the Trustee or the Trust with a written

engagement agreement or contract before providing services.

       12.    Nonetheless, the Trustee – not Ms. Brensley – was the client for whom

Defendants prepared the review appraisal. Indeed, Defendants sent an invoice for their

services on the review appraisal addressed to the Trustee, not to Ms. Brensley.

       13.    On or about December 2, 2015, Defendants delivered a review appraisal

report (“Report”) that contained their conclusions about the 2014 Appraisal to Plaintiffs.



                                             2
         Case 3:17-cv-02172-AWT Document 53 Filed 02/05/19 Page 3 of 8




       14.     The first page of the Report reflects that Defendants prepared it for the

Trustee, as it states:

                                            FOR

                                      Eric Fedewa
                                    Safe IRA Partners
                                 1219 East Ave., Ste. 304
                                   Sarasota, FL 34239

       15.     The Report incorrectly listed BFT-Advisors as the “client” and “intended

user.” Defendants know these designations were wrong because they know, and knew,

that the Trustee was the client and intended user of the review appraisal.

       16.     Plaintiffs relied on the Report in making their decision regarding whether to

loan funds to the third-party borrower. An accurate appraisal would have demonstrated

that the contemplated loan would have been under-collateralized.                 Under no

circumstances would Plaintiffs have lent money on an under-collateralized loan.

       17.     Plaintiffs were harmed immediately upon entering the loan transaction

because, as discussed below, it was based on an erroneous review appraisal and

inadequate security.

       18.     At all relevant times, Defendants knew, or should have known, that the

review appraisal would or could be used in connection with a lending transaction where

the Property would or might serve as collateral. It was reasonably foreseeable that the

Trustee would use the review appraisal in connection with a lending transaction with the

Property serving as collateral, and it was reasonably foreseeable that the review appraisal

could or would affect the Trustee’s decision regarding whether or not to enter a loan

transaction.

       19.     In making the Report, Defendants were obligated to follow industry

                                             3
        Case 3:17-cv-02172-AWT Document 53 Filed 02/05/19 Page 4 of 8




standards of care, such as Uniform Standards of Professional Appraisal Practice

(USPAP) guidelines.

       20.    In or about December 2015, Plaintiffs loaned funds to the third-party

borrower based on the conclusions contained in the Report and accepted a mortgage

(the “Mortgage”) on the Property. The loan transaction occurred in Connecticut.

       21.    The Mortgage provides Plaintiffs with remedies if the third-party borrower

defaulted on the loan, including foreclosure.

       22.    In or about April 2016, the third-party borrower defaulted on its loan

obligations to Plaintiffs, triggering the Mortgage obligations and remedies.

       23.    Plaintiffs have commenced an action in the Connecticut Superior Court to

foreclose the Mortgage pursuant to its terms. See Docket No. KNL-CV16-6027849-S.

       24.    Plaintiffs have become aware that the value of the Property (and the

mortgage they hold on it) is far less than as represented in the Report.

       25.    Defendants failed to adhere to industry standards of care in preparing the

Report, in that Defendants’ Report used faulty methodology in determining highest and

best use by way of comparable land sales and listings, because Defendants did not limit

their comparable sales to similar properties.

       26.    Defendants failed to adhere to industry standards of care in preparing the

Report, in that Defendants’ Report, while purporting to include a valuation for residential

purposes, erroneously assumed that zoning variances would allow for commercial office

and “flex” construction instead of the residential purposes for which the Property was

zoned. This assumption served to overinflate the Property’s true value.




                                            4
         Case 3:17-cv-02172-AWT Document 53 Filed 02/05/19 Page 5 of 8




       27.    Defendants failed to adhere to industry standards of care in preparing the

Report, in that it was not based on an in-depth due diligence analysis.

       28.    Defendants failed to adhere to industry standards of care in preparing the

Report, in that it valued 40 acres of the Property at $30,000 per acre despite their knowing

that a nearby property, without the steep slopes and solid waste landfill, was valued at

only $26,000 per acre in its asking price.

       29.    Based on their experience, Defendants knew or should have known that the

Property’s value would be less than the $26,000 per acre asking price of a nearby

property.

       30.    Based on their experience, Defendants knew or should have known that the

asking price overinflated the true value of a property which, in most instances in a flat real

estate market like that admittedly present in 2014-2015, is less than the asking price.

Defendants’ Report failed to distinguish between actual sales prices and asking prices in

their review of comparable sales and listings in the prices of valuing the Property and, as

a result, Defendants failed to adhere to industry standards of care in preparing the Report.

       31.    Plaintiffs engaged Defendants to critique the 2014 Appraisal and its use of

comparable sales, and Defendants represented that they would satisfy industry

standards. But Defendants improperly deviated from this task and breached the contract

by undertaking their own capitalized valuation of the Property and by failing to satisfy

industry standards, as promised.

       32.    Unlike the 2014 Appraisal, which valued the Property using the comparable

sales method based on the Property’s use as a landfill, Defendants’ Report apportioned

the Property’s value to residential uses as well as its use as a landfill.



                                              5
         Case 3:17-cv-02172-AWT Document 53 Filed 02/05/19 Page 6 of 8




       33.    Defendants failed to adhere to industry standards of care in preparing the

Report, in that it disclosed no “extraordinary assumptions” at all for the Property.

       34.    Defendants’ Report indicated that the Property’s value exceeded its

assessed value of $111,500, and negligently stated that the Property’s value for

residential purposes alone was $1.2 million. The Property’s actual value is currently

estimated to be less.

       35.    Defendants stated that the purpose of the Report was, among other things,

to judge the acceptability of comparable properties, but Defendants failed to meet that

purpose.

       36.    Defendants failed to follow industry standards of care, such as Uniform

Standards of Professional Appraisal Practice (USPAP) guidelines.

       37.    Defendants held themselves out to Plaintiffs as experts in their field of real

property appraisal services, but did not provide the expertise promised.

       38.    The Trustee neither signed the Report nor disclaimed Defendants’ liability

with respect to the Report – in writing or otherwise.

COUNT ONE: BREACH OF CONTRACT

       39.    Paragraphs 1 through 38 above are incorporated by reference and realleged

as if set forth fully herein as Paragraphs 1 through 38 of this Count One.

       40.    Plaintiffs’ engagement of Defendants’ appraisal services, as alleged above,

created an implied contract between Plaintiffs and Defendants the terms of which required

Defendants to provide appraisal services that were competent, professional and adhered

to all industry standards of care, such as USPAP guidelines.




                                             6
         Case 3:17-cv-02172-AWT Document 53 Filed 02/05/19 Page 7 of 8




       41.     Defendants breached the terms of their implied contract with Plaintiffs by

failing to provide appraisal services that were competent, professional and adhered to all

industry standards of care, including USPAP guidelines, as alleged above.

       42.     As a result of Defendants’ breach of the terms of their implied contract with

Plaintiffs, Plaintiffs have sustained damages.

COUNT TWO: NEGLIGENCE

       43.     Paragraphs 1 through 42 of Count One are incorporated by reference and

realleged as if set forth fully herein as Paragraphs 1 through 42 of this Count Two.

       44.     In accepting Plaintiffs’ engagement of their appraisal services, Defendants

owed Plaintiffs a duty of care to provide them with appraisal services that were competent

and professional, and that adhered to industry standards.

       45.     Defendants, however, failed to provide Plaintiffs with such services and were

negligent in failing to do so.

       46.     As a result of Defendants’ negligence, Plaintiffs have sustained damages.

COUNT THREE: NEGLIGENT MISREPRESENTATION

       47.     Paragraphs 1 through 46 of Count Two are incorporated by reference and

realleged as if set forth fully herein as Paragraphs 1 through 46 of this Count Three.

       48.     As alleged above, as part of Defendants’ engagement, they made certain

representations to Plaintiffs regarding the value of the Property, which was overstated,

inaccurate and otherwise wrong.

       49.     As further alleged above, Defendants’ representations to Plaintiffs regarding

the Property’s value negligently misrepresented its value.

       50.     As a result of Defendants’ negligent misrepresentations, Plaintiffs have



                                              7
           Case 3:17-cv-02172-AWT Document 53 Filed 02/05/19 Page 8 of 8




sustained damages.

          WHEREFORE, Plaintiffs request:

          1.    Compensatory damages

          2.    Prejudgment interest and costs incurred by Plaintiffs in the prosecution of this

action.

          3.    Such other and further relief as the Court shall deem appropriate.

                                                    SAFE IRA PARTNERS, LLC, TRUSTEE
                                                    OF THE MILES STANDISH TRUST
                                                    AND THE MILES STANDISH TRUST

                                                By: /s/ Glenn A. Duhl                     _
                                                   Glenn A. Duhl ct03644
                                                   Zangari Cohn Cuthbertson
                                                        Duhl & Grello P.C.
                                                   59 Elm Street, Suite 400
                                                   New Haven, CT 06510
                                                   Tel.: (203) 786-3709
                                                   Fax: (203) 782-2766
                                                   gduhl@zcclawfirm.com

                                 CERTIFICATE OF SERVICE

          I hereby certify that on February 5, 2019, a copy of the foregoing Amended Complaint

was filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by email to all parties by operation of the Court’s electronic

filing system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

                                                     /s/ Glenn A. Duhl
                                                    Glenn A. Duhl ct03644




                                                8
